Case 1:19-cv-06202-ILG-RER Document 17 Filed 06/29/21 Page 1 of 6 PageID #: 339




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
LISA GUZZONE,

                                            Plaintiff,         MEMORANDUM AND ORDER

               - against -                                     19-CV-6202 (ILG) (RER)

MICHAEL ZAZZA,

                                             Defendant.
-------------------------------------------------------x
GLASSER, Senior United States District Judge:

        Plaintiff Lisa Guzzone brings this action against her nephew Michael Zazza alleging

fraud and fraudulent inducement, unjust enrichment, breach of fiduciary duties, and fraudulent

misrepresentation. Guzzone asserts that Zazza made fraudulent representations to her in order to

induce an investment in a Delaware limited liability company (“LLC”) of which Zazza purported

to be the sole owner. She claims that she has received no monies in return for her investment,

and that Zazza was in actuality perpetrating a Ponzi scheme in which he was soliciting monies

from others, never intending to return the investment earnings to them. Pending before the Court

is Defendant’s motion to dismiss the Complaint pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure arguing that Plaintiff’s claims are time-barred and that she fails to plead fraud as

required by Rule 9(b) of the Federal Rules of Civil Procedure. For the reasons that follow,

Defendant’s motion to dismiss is DENIED.

                                               BACKGROUND

        Except where otherwise noted, the following facts are taken from Plaintiff’s complaint,

Dkt. No. 1. (the “Complaint”), and are accepted as true for purposes of deciding Defendant’s

motion. On or about September 30, 2010, Defendant solicited Plaintiff to invest $250,000 in

exchange for 2.5 percent of the membership interests in Eleven Broadway Managing Member


                                                           1
Case 1:19-cv-06202-ILG-RER Document 17 Filed 06/29/21 Page 2 of 6 PageID #: 340




LLC, a Delaware-based LLC of which Defendant purported to be the sole owner. The parties

signed a sale contract and operating agreement on that date. See Def.’s Exs. B-C. Defendant told

Plaintiff that the purpose of the LLC was to develop a fifteen-story building on the property

located at 11 Broadway in Brooklyn, New York (the “Project”). As part of his solicitation, he

made numerous knowingly false representations regarding the LLC’s ownership of 11

Broadway, the state of construction at the property, and the return on investment that Plaintiff

would receive.

       On November 1, 2011, Defendant solicited and obtained another $200,000 from Plaintiff

in exchange for another 2.4 percent of the membership interests in the LLC. The parties signed a

second sale contract on November 8, 2011. See Def.’s Ex. D. Each year, from approximately

November 2011 to approximately July 2018, Defendant falsely represented to Plaintiff that her

investment was secure and that she would be receiving her $450,000 plus substantial profits from

the LLC. On or about July 26, 2018, Plaintiff received a letter from Goldman Sachs from which

she learned that Defendant had made numerous false representations regarding the LLC’s

ownership and interest in the Project and that any interest owned by the LLC would be

subordinate to approximately $25,000,000 of other debt which would not mature until 2051.

Defendant had not previously disclosed this information to Plaintiff who alleges that Defendant

appropriated her investment for himself. Plaintiff filed this lawsuit on November 4, 2019.

                                      LEGAL STANDARD

   Motions to Dismiss

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

short and plain statement of the claim showing that the pleader is entitled to relief.” To survive a

motion to dismiss, a pleading must contain “sufficient factual matter, accepted as true, to ‘state a



                                                 2
Case 1:19-cv-06202-ILG-RER Document 17 Filed 06/29/21 Page 3 of 6 PageID #: 341




claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim has facial plausibility

“when the plaintiff pleads factual content that allows the Court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

        Although detailed factual allegations are not necessary, the pleading must include more

than an “unadorned, the-defendant-unlawfully-harmed-me accusation;” mere legal conclusions,

“a formulaic recitation of the elements of a cause of action,” or “naked assertions devoid of

further factual enhancement” will not suffice. Id. (internal quotations and citations omitted).

This plausibility standard “is not akin to a ‘probability requirement,’ but it asks for more than a

sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at

556). Determining whether a complaint states a plausible claim for relief is “a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense. But

where the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). Thus, on a motion to dismiss

for failure to state a claim, “the issue is not whether a plaintiff will ultimately prevail but whether

the claimant is entitled to offer evidence to support the claims.” York v. Ass’n of the Bar of the

City of N.Y., 286 F.3d 122, 125 (2d Cir. 2002) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236

(1974)).

                                           DISCUSSION

   I.      Statute of Limitations

        The parties dispute whether New York or Delaware law should be applied in this action.

Under New York law, the statute of limitations is the greater of six years from the date the cause



                                                  3
Case 1:19-cv-06202-ILG-RER Document 17 Filed 06/29/21 Page 4 of 6 PageID #: 342




of action accrued or two years from the time the plaintiff discovers the fraud or could with

reasonable diligence have discovered it. See NY CPLR § 213(8). Under Delaware Law, the

statute of limitations is three years from the date the cause of action accrued, however, the statute

can be tolled if the Plaintiff can show fraudulent concealment or establish justification for

equitable tolling. See 10 Del. C. § 8106; EBS Lit. LLC v. Barclays Global Investors, N.A., 304

F.3d 302, 305 (3d Cir. 2002).

       The last investment was made by Plaintiff, and the cause of action thereby accrued, on

November 1, 2011 and the Complaint was filed on November 4, 2019. Plaintiff asserts that she

did not discover the fraud, or could with reasonable diligence have discovered it, until July 26,

2018 when she received the letter from Goldman Sachs because until then she was repeatedly

falsely told by the defendant that her investment was sound. She filed her Complaint within two

years of that date, and her claim is therefore not time-barred under New York Law. She also

asserts the fraudulent concealment and provides grounds for equitable tolling and therefore her

claims are not time-barred under Delaware law.

       Defendant asserts that Plaintiff was on notice of fraud because she acknowledged in the

two sale contracts signed by the parties that she was a qualified investor and that she was

familiar with the operating agreement. See Def.s’ Exs. B-D. Her acknowledgement of being a

qualified investor, a term ambiguous at best, could not be construed to mean that she was

qualified to discover that she was being defrauded and suspect that her nephew was being

dishonest. It is understandably reasonable to assume reliance that an aunt would place on the

honesty of a nephew, confident that he was acting in her best interest. See Uddo v. DeLuca, 425

F. Supp. 3d 138, 153 (E.D.N.Y. 2019) (finding that a familial relationship is relevant to fiduciary




                                                 4
Case 1:19-cv-06202-ILG-RER Document 17 Filed 06/29/21 Page 5 of 6 PageID #: 343




duty “because family members often repose greater confidence and trust in each other than they

do in others . . . .”).

    II.      Fraudulent Inducement

          Defendant argues that Plaintiff’s allegations are conclusory and fail to satisfy the

requirements of Fed. R. Civ. P. 9(b). However, at this stage of the litigation, they are sufficient

for multiple reasons.

          First, Rule 9(b) allows states of mind such as knowledge or intent to be “alleged

generally.” The facts alleged cannot be speculative or conclusory, but rather must raise a strong

inference of fraud. See Vaughn v. Consumer Home Mortg., Inc., 2003 WL 21241669, at *4

(E.D.N.Y. Mar. 23, 2003). This inference may be established by alleging facts which show that

defendants had motive and opportunity to commit fraud. Id. Here, as the purported managing

member of the LLC, who stood to benefit financially from the transaction, and in the context of

the Complaint's other allegations, it is clear that Defendant could be found to have had such

motive and opportunity.

          Second, the Rule's pleading requirements are relaxed when the allegations relate to

matters peculiarly within defendants' knowledge or possession. See Tribune Co. v.

Purcigliotti, 869 F. Supp. 1076, 1088 (S.D.N.Y. 1994), aff'd sub nom., Tribune Co. v. Abiola, 66

F.3d 12 (2d Cir. 1995). Plaintiff alleges that Defendant’s representations were fraudulent when

made and that he never intended to provide a return on her investment. See Compl. at ¶¶ 55,60. It

is difficult to imagine what specific facts beyond the above allegations that Plaintiff could

possess as to Defendant’s knowledge and intent without having conducted discovery.




                                                    5
Case 1:19-cv-06202-ILG-RER Document 17 Filed 06/29/21 Page 6 of 6 PageID #: 344




         Finally, the circumstances surrounding the investments made in response to the

Defendant nephew’s promises and representations are stated with the sufficient particularity Rule

9(b) requires to ensure that a defendant is adequately informed of the particular wrongdoing of

which he is being accused. Defendant’s alleged false representations to the Plaintiff that the

investment would yield favorable returns to induce her investment in his project, which is the

essence of this claim of fraud, is sufficient notice.

                                          CONCLUSION

         For the foregoing reasons, Defendant’s motion to dismiss the Complaint is DENIED.

Defendants shall file their proposed answer, no later than July 13, 2021.

         SO ORDERED.

Dated:          Brooklyn, New York
                June 29, 2021


                                                        /s/
                                                I. Leo Glasser
                                                Senior United States District Judge




                                                   6
